Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
This action is responsive to an amendment filed on 10/22/2020. Claims 1-22 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been fully considered but they are not persuasive because of the following:
           
            Regarding claims 1 and 12, the applicant argues on pages 11-14 that LeBlanc does not teach or suggest each and every limitation of independent claims 1 and 12. It is because, generating an echo-cancelled mixed audio signal but instead only describes generating an echo-cancelled audio signal. In other words, a mixed audio signal is not echo cancelled in LeBlanc, since only a non-mixed audio signal (i.e., input audio signals from microphones, or a beamformed audio signal from a beamformer) is combined with an estimated acoustic echo in LeBlanc to generate an echo-cancelled non-mixed audio signal. Examiner respectfully disagrees with this argument. It is because, when two different signals are combined, it clearly means that the two signals are mixed. In paragraph 0080, LeBlanc teaches that second combination logic 118 may be configured to combine beamformed audio signal 504 and combined acoustic echo estimate 168 provided by first combination logic 116 to generate an echo-cancelled audio signal 506. Thus it is clear that two signals are combined [i.e., mixed] in order to generate echo-cancelled audio signal. Thus, the rejection of the claims in view of LeBlanc will remain. 

            Thus, the rejection of the claims will remain. The rejection of the claims 2-11 and 13-22 will remain for the same reasons as discussed above with respect to claim 1.

            
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeBlanc et al. (U.S. Pub. No. 2014/0307882).     

             Regarding claims 1 and 12, with respect to Figures 1-6, LeBlanc teaches a system, comprising:
             (A) a memory (fig.6); 
             (B) a plurality of acoustic sources each configured to generate an audio signal (fig.1);

             (D) an acoustic echo canceller in communication with the mixer, the memory, and a remote audio signal, the acoustic echo canceller configured to generate an echo-cancelled mixed audio signal based on the mixed audio signal, information gathered from the audio signal from each of the plurality of acoustic sources, and the remote audio signal (fig.1-3,6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080).
 
            Regarding claims 2 and 13, LeBlanc teaches a signal selection mechanism in communication with the plurality of acoustic sources and the acoustic echo canceller, the signal selection mechanism configured to select at least one audio signal from at least one of the plurality of acoustic sources and convey the at least one selected audio signal to the acoustic echo canceller (figs.1-3, 6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080); 
            wherein the acoustic echo canceller is further configured to generate the echo-cancelled mixed audio signal based on the mixed audio signal, information gathered from the at least one selected audio signal, and the remote audio signal (figs.1-3, 6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 10, 11, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. in view of Srinivasan et al. (U.S. Pub. No. 20160295279).  

Regarding claims 7 and 18, LeBlanc teaches a mix filter configured to filter the remote audio signal to generate a filtered remote audio signal (figs.1-3, 6; paragraphs 0022, 0023, 0040, 0067, 0071, 0080). However, LeBlanc does not specifically teach a mix filter having mix filter tap coefficients and tap weights. Srinivasan teaches a mix filter having mix filter tap coefficients and tap weights (paragraphs 0044, 0045, 0053-0055). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify LeBlanc to incorporate a mix filter having mix filter tap coefficients and tap weights in LeBlanc’s invention as taught by Srinivasan. The motivation for the modification is to do so in order to provide measurement of delay.

             Regarding claims 10 and 21, LeBlanc teaches that the acoustic echo canceller is configured to generate the echo-cancelled mixed audio signal by subtracting the filtered remote audio signal from the mixed audio signal (abstract; fig.5; paragraphs 0079- 0080).

             Regarding claims 11 and 22, LeBlanc teaches that the acoustic echo canceller further comprises: 
             a mix estimator in communication with the mixer, the mix filter, and the echo-cancelled mixed audio signal, the mix estimator configured to: 
             measure an output coherence of the filtered remote audio signal (fig.1,5; paragraph 0080); and 
             estimate a residual echo power of the echo-cancelled mixed audio signal (fig.1,5; paragraph 0080); and 
.
            
Allowable Subject Matter
Claims 3-6, 8, 9, 14-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.       
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





                                                                                                                                                                              /MD S ELAHEE/                                                                                                                                                                                                       MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
February 27, 2021